Citation Nr: 1341740	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-46 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as due to exposure to herbicides.

2.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD and/or diabetes mellitus, type 2.

4.  Entitlement to service connection for actinic keratosis, to include as due to exposure to herbicides.

5.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to herbicides.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type 2 and/or exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a June 2013 rating decision, the RO granted an increased evaluation of 70 percent for the Veteran's PTSD, effective January 29, 2009.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the rating.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Importantly, the RO noted that there was clear and unmistakable error in the effective date originally assigned for the grant of service connection for the Veteran's PTSD disability.  See June 2013 rating decision.  As such, the correct effective date is January 29, 2009.

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has been granted entitlement to TDIU in a June 2013 rating decision.  Accordingly, the Board finds that Rice is not applicable in this case.

The issue of entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2013 VA Form 27-0820 and January 2013 VA outpatient treatment note.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, to include as secondary to PTSD and/or diabetes mellitus, type 2, entitlement to service connection for actinic keratosis, to include as due to exposure to herbicides, entitlement to service connection for an enlarged prostate, to include as due to exposure to herbicides, and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type 2 and/or exposure to herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral vascular disease of the bilateral lower extremities, to include as due to exposure to herbicides, is not established by the evidence of record.

2.  The Veteran's PTSD is not manifested by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Service connection for peripheral vascular disease of the bilateral lower extremities, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2.  The criteria for an initial rating higher than 70 percent for the Veteran's PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied through an April 2009 letter to the Veteran. 

The Veteran's claim for an increased rating arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

The duty to assist has also been satisfied.  The RO obtained service treatment records, VA outpatient medical records, and private medical records.  Virtual VA records have also been reviewed.  The Veteran was afforded VA examinations for his PTSD in May 2009 and March 2013.  

The Board notes that the Veteran was not afforded a VA examination for his peripheral vascular disease of the bilateral lower extremities, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate that the Veteran's peripheral vascular disease may be related to service.  The Veteran himself has provided statements that this disorder is related to service; however, as he is not competent to provide evidence of a diagnosis or etiology of a condition such as peripheral vascular disease, the record is silent for a nexus between the Veteran's disorder and his active service.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim for peripheral vascular disease.

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Peripheral Vascular Disease of the Bilateral Lower Extremities, to Include as Due to Exposure to Herbicides

The Veteran seeks entitlement to service connection for a peripheral vascular disease of the bilateral lower extremities.  He asserts his disorder is a result of exposure to herbicides during service.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Exposure to herbicides has been conceded, as the Veteran served in Vietnam from April 1969 to March 1970.  See DD-214.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  See 38 C.F.R. § 3.309(e).  Importantly, peripheral vascular disease is not a presumptive condition.  Therefore, it may not be presumed to have incurred during service as a result of exposure to herbicides.

Service treatment records were reviewed and do not contain any symptoms, treatment or diagnosis of peripheral vascular disease of the bilateral lower extremities.

Post-service records were reviewed; however, there is no diagnosis of peripheral vascular disease of the bilateral lower extremities.

The Board notes that the Veteran has asserted he suffers from peripheral vascular disease of the bilateral lower extremities.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he had a diagnosis of peripheral vascular disease of the bilateral lower extremities.  

The Board finds that the most probative evidence consists of the post-service treatment.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no evidence of peripheral vascular disease of the bilateral lower extremities.  

The Board finds that the claim must be denied.  The Veteran was not treated for peripheral vascular disease during service, nor was this condition noted upon separation from service.  Therefore, peripheral vascular disease is not shown during service.  See 38 C.F.R. § 3.303(a).  Post service, there is no evidence of a diagnosis of peripheral vascular disease.

In sum, because post-service records do not indicate that the Veteran has a diagnosis of peripheral vascular disease of the bilateral lower extremities, the Board finds that the evidence is against a grant of service connection for this disorder.

III.  Entitlement to an Initial Rating Higher Than 70 Percent for PTSD

The Veteran seeks a rating higher than 70 percent for his PTSD.  He asserts his symptoms are more severe than what is represented by a 70 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered the entire record, including the Veteran's treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Veteran is rated as 70 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was afforded a VA examination in May 2009.  The Veteran reported symptoms such as nightmares, problems sleeping, depression, anger problems, mood swings, and decreased participation in various activities.  Examination revealed the Veteran's appearance and hygiene were appropriate.  Behavior was appropriate and he maintained good eye contact during the examination.  The examiner noted the Veteran had a depressed mood which affected the ability to function independently and affected his relationship with others and family.  The examiner stated the Veteran had an impaired impulse control with some unprovoked irritability and periods of violence.  The Veteran was noted to have gotten into fights and would be verbally aggressive with his children and wife.  No panic attacks were noted, and the Veteran's communication was within normal limits.  There was no history of delusions or hallucinations.  Thought processes were appropriate and he was able to read and understand directions.  Memory was within normal limits and suicidal and homicidal ideation were absent.  The Veteran was assigned a global assessment of functioning (GAF) score of 52, indicating moderate symptoms.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

VA treatment records indicate the Veteran attended a support group on multiple occasions starting in July 2009.  In August 2009, a psychiatry note reported that he was depressed but had no suicidal or homicidal plans or intent.  In October 2009, the Veteran was seen for a follow-up, after being started on medication.  He noted that he was less depressed, more energetic and had more motivation to do things.  The Veteran also noted that his sleep and appetite had improved.  At the time, he had good hygiene, no memory problems were detected, and his thought process was logical, linear, and goal-directed.  He was assigned a GAF score of 50.  In January 2010, the Veteran rated his depression as "4/10" and indicated that his medications were helping him.  He stated his sleep was significantly improved and he denied suicidal ideation, hopelessness, worthlessness, or excessive guilt.  His GAF score was again noted to be 50.  In February 2010 through January 2013, the Veteran continued attending group therapy.

In August 2010, the Veteran complained of being depressed, irritable and having anxiety and nightmares.  He noted that he was separated from his wife.  Speech was normal in volume rate and prosody.  His thought process was linear and goal-directed.  He was noted to have intermittent suicidal ideation.

In February 2011, the Veteran reported improved sleep but that he was depressed from being alone.  He stated he had not thought about hurting himself in at least two and a half years.  The psychiatrist indicated that the Veteran had a fair response to medication with a somewhat improved mood since medication adjustment, although he was still feeling detached.  

In May 2011, the Veteran reported waking sometimes with sweats or nightmares of war.  He reported continued irritability, but that he used coping skills when he became angry.  He denied anxiety.  The Veteran was directed to continue his group therapy.

In February 2012, the Veteran indicated he found group therapy helpful.  He was groomed, oriented, and had no homicidal or suicidal ideation.  There were no noted delusions, paranoia, or hallucinations.  He reported that he kept himself busy and that his appetite was okay.  He was assigned a GAF score of 55.

In October 2012, the Veteran stated he had no current suicidal thoughts, no delusions, or hallucination.  He stated his nightmares were better when he is able to sleep and that his wife had returned after four years of being legally separated.  He was assigned a GAF score of 60, indicating moderate symptoms.  

In January 2013, the Veteran sought treatment complaining of more frequent and intense nightmares.  He also reported he cannot be around people and tended to isolate himself.  The Veteran stated that he loses his temper easily and experiences panic attacks.  He reported that he hit his wife, causing her to have a bloody nose.  He was assigned a GAF score of 40, indicating major impairment.

The Veteran's treating psychiatrist submitted a statement in January 2013.  It was noted that he attended weekly PTSD group therapy.  The psychiatrist indicated that the Veteran continues to experience symptoms of PTSD, including persistently experiencing intrusive distressing recollection of the war, nightmares, and anxiety.  The Veteran also experiences severe panic attacks and outbursts of anger.  The psychiatrist noted that the Veteran has been married three times with significant problems in the marriages due to his PTSD and severe impairment in his social and other functioning.  Although the Veteran is currently on medications to control his symptoms, he continues to lead an isolated life with a GAF score of 40.  The physiatrist stated that the Veteran is unable to maintain attention and concentration to carry out job instructions.

Based upon the above evidence, the Board finds that the current 70 percent rating appropriately reflects the level of severity of the Veteran's PTSD.  As noted above, the Veteran's mood is depressed and he is irritable with impaired impulse control and outbursts of anger and experiences panic attacks and inability to establish and maintain effective relationships.  

A rating higher than 70 percent is not warranted.  There is no evidence that the Veteran experiences gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In fact, during the VA examinations and multiple psychiatric consultations at the VA center, the Veteran consistently denied delusions and hallucinations, was appropriately groomed, and oriented to time and place.  As such, the Board finds the current rating of 70 percent, but no higher, appropriately reflects the severity of the Veteran's symptoms. Again, a total rating based on individual unemployability is in effect.

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, as the Veteran is diagnosed with PTSD, the most appropriate Diagnostic Code is 9411 for PTSD symptoms.

Extraschedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the evidence does not warrant referral for extraschedular consideration.  The level of severity of his PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration. 


ORDER

Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as due to exposure to herbicides, is denied.

Entitlement to an initial rating higher than 70 percent for PTSD is denied.


REMAND

The Veteran seeks entitlement to service connection for hypertension, actinic keratosis, enlarged prostate and peripheral neuropathy of the bilateral lower extremities.  Exposure to herbicides has been conceded.  

Post-service VA treatment records have been reviewed.  The Veteran has diagnoses of hypertension, keratosis, enlarged prostate and peripheral neuropathy.  See December 2008, October 2009, and January 2013 VA treatment notes.  To date, however, the Veteran has not yet been afforded VA examinations for any of these claimed disorders.  A remand is necessary to afford the Veteran a VA examination for these disorders and to obtain medical opinions regarding their nature and etiology.

Importantly, the Board also notes that the Veteran has a diagnosis of noninsulin-dependent diabetes mellitus (also known as diabetes mellitus, type 2) and this claim has been referred to the RO for appropriate action.  See January 2013 VA treatment note.  This claim could potentially affect the Veteran's pending appeal for entitlement to service connection for peripheral neuropathy, as VA treatment notes indicate a relationship between the two disorders.  Id.  Therefore, a decision on the peripheral neuropathy claim is being deferred pending completion of the adjudication of the diabetes claim to avoid piecemeal adjudication.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Any updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination for his hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's hypertension in any way causally or etiologically related to his active service, to include exposure to herbicides; and,

b)  the Veteran's hypertension is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his PTSD or diabetes.

In particular, review the lay statements as they relate to the development of his hypertension and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Afford the Veteran a VA examination for his actinic keratosis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's actinic keratosis in any way causally or etiologically related to his active service, to include exposure to herbicides; and,

In particular, review the lay statements as they relate to the development of his actinic keratosis and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Afford the Veteran a VA examination for his enlarged prostate.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's enlarged prostate in any way causally or etiologically related to his active service, to include exposure to herbicides.

In particular, review the lay statements as they relate to the development of his enlarged prostate and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Afford the Veteran a VA examination for his peripheral neuropathy of the bilateral lower extremities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's peripheral neuropathy of the bilateral lower extremities in any way causally or etiologically related to his active service, to include exposure to herbicides; and,

b)  the Veteran's peripheral neuropathy of the bilateral lower extremities is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his hypertension, PTSD, or diabetes.

In particular, review the lay statements as they relate to the development of his peripheral neuropathy and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate all claims (including entitlement to service connection for diabetes).  

If a claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


